Citation Nr: 0813638	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder.  

2.	Entitlement to service connection for left ear hearing 
loss.

3.	Entitlement to an increased rating for a right knee 
disorder.  

4.	Entitlement to an increased rating for right ear hearing 
loss. 

5.	Entitlement to an increased rating for postoperative 
residuals of a nasal injury.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1983 to January 
1987, and from December 1988 to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      

These matters were previously before the Board in October 
2003.  At that time they were remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
That development has been completed to the extent 
practicable.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  There matters have been returned to the 
Board for additional appellate review.  

The issues regarding claims for increased rating of the right 
knee, right ear hearing loss and postoperative residuals of a 
nasal surgery are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board 
regrets the further delay of the resolution of these matters 
but for the reasons set out below, the Board finds that an 
additional remand at this time is required.  





FINDINGS OF FACT

1.  The competent and probative medical evidence is against a 
finding that the veteran's right shoulder disorder is related 
to service.  

2.  The competent medical evidence does not include evidence 
of left ear hearing loss .  

CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 
C.F.R. §§  3.303; 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for a right shoulder 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2001, March 2004, and June 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprise his claim, and of the 
evidence needed to substantiate his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veterans 
should be notified to submit any pertinent evidence in their 
possession).  And VA advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification.  initial 
adjudication of this claim in August 2000, prior to the 
enactment of the VCAA.  As such, providing the veteran with 
VCAA notice prior to the initial adjudication was a legal and 
factual impossibility.  However, VA did not fully notify the 
veteran until June 2006.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision); see 
also Dingess/Hartman, supra.  Nevertheless, the Board finds 
that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  In 
December 2007, following full and proper notice here, VA 
readjudicated the veteran's claim in a Supplemental Statement 
of the Case.  See Mayfield, supra.  As such, the veteran has 
not been negatively affected by the untimely notice in this 
matter.  In sum, the Board finds that VA satisfied VCAA 
notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And in October 2004, the veteran underwent a VA 
compensation evaluation for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

Right Shoulder Condition

The veteran claims that in-service right shoulder complaints 
caused a current right shoulder disability that should be 
service connected.  For the reasons set forth below, the 
Board finds that the competent and probative medical evidence 
of record is against the veteran's claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the medical evidence supports the veteran's 
claim of a current right shoulder disorder.  A July 2000 VA 
x-ray indicated that the veteran's right shoulder was normal.  
And an October 2004 VA compensation examination report 
included the examiner's medical conclusion that the veteran 
had no current right shoulder disability.  This same report 
indicated, however, that the veteran had a chronic right 
shoulder sprain.  And a July 2000 VA compensation examination 
report of record states that the veteran "probably" had 
tendonitis in his right shoulder.  As such, the first element 
of Pond is established here.  

The record supports the second element of Pond as well.  A 
letter dated in June 1998, from a private physician, notes 
treatment for right shoulder pain.  And a September 1999 
report of medical assessment indicates treatment for a right 
shoulder disorder.  

Nevertheless, the Board finds service connection unwarranted 
here - the third element of Pond is not established by the 
medical evidence of record.  In fact, the only medical 
evidence of record addressing the issue of nexus between 
service and current disorder is found in the October 2004 VA 
report.  That examiner found it unlikely that the veteran's 
shoulder sprain related to the injury during active service.  
As the third element of Pond is not established here, the 
Board finds service connection unwarranted for a right 
shoulder disorder.  There is no competent medical evidence to 
the contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While his 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Accordingly, as the criteria for entitlement to service 
connection have not been met.  The benefit sought on appeal 
is denied.  

Left ear hearing loss

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. 
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.

The Board acknowledges that the veteran has asserted that he 
underwent a VA hearing evaluation in March 2000.  Pursuant to 
the instructions in the Board's October 2003 remand, VA 
requested those test results.  However, the VAMC has 
responded that no such records exist and that earliest 
testing data available is the July 2000 VA compensation and 
pension examination.   

At that time, the hearing test did not show auditory 
thresholds of 26 decibels or above at 500, 1000, 2000, 3000 
or 4000 Hertz.  Speech discrimination results were 96 
percent.  

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

There is no indication anywhere in the record that any other 
more current hearing data exists.  Moreover, the veteran has 
had over eight years to provide such evidence.  He has not 
done so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Accordingly, as the competent medical evidence does not show 
a current disability, entitlement to service connection of 
left ear hearing loss cannot be granted.  The benefit sought 
on appeal is denied.  


ORDER

Service connection for a right shoulder disorder is denied.  



REMAND

The veteran has not undergone VA compensation medical 
examination for his service-connected right knee, right ear, 
and nasal disorders since 2004.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994)

Moreover, the Board finds additional VCAA notification 
necessary for these claims for increased rating.  During the 
course of the veteran's appeal, in January 2008, the U.S. 
Court of Appeal for Veterans Claims (Court) issued its 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that decision, the Court addressed VA claims for increased 
compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the diagnostic code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

As indicated earlier, the RO has submitted to the veteran 
three VCAA letters.  But none of these letters addresses the 
disability criteria in the diagnostic codes pertaining to the 
disorders at issue here (i.e., DCs 5003, 5010, 5256-5263, 
6100, 6502, 6513).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claims for 
knee, nasal, and hearing loss 
disorders.  See Vazquez-Flores, supra.  

2.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

3.  In the letter, the RO should 
provide specific notification of the 
criteria in the DCs at issue here - DCs 
5003, 5010, 5256-5263, 6100, 6502, and 
6513.   

4.  The veteran should then be scheduled 
for VA examinations with appropriate 
specialists in order to determine the 
nature and severity of his right knee, 
nasal, and hearing loss disorders.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	K. M. Morgan
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


